United States Court of Appeals
                         For the First Circuit
                         ____________________

No. 02-1444

                          FRED J. CALEF, JR.,

                         Plaintiff, Appellant,

                                  v.

                         THE GILLETTE COMPANY,

                         Defendant, Appellee.

                         ____________________

                             ERRATA SHEET

          The opinion of the court, issued March 11, 2003, should

be amended as follows:

          On page 25, line 8: "In 1993 he was warned" should

instead read "In 1992 he was warned"